News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Kingsway Reports Net Income of $23.6 Million in Third Quarter TORONTO, Nov. 8 /CNW/ - Kingsway Financial Services Inc. (TSE:KFS, NYSE:KFS) today announced financial results for the third quarter ended September 30, 2007. The Company reported net income of $23.6 million for the quarter or $0.42 diluted earnings per share. Details of the results for the third quarter and year to date are included in the Management's Discussion and Analysis and Consolidated Financial Statements which are attached. Bill Star, President and Chief Executive Officer commented, "We are very pleased with the profitability of each of our Canadian subsidiaries for the quarter and the year to date. Our Canadian subsidiaries reported improved levels of underwriting profit and investment income again this quarter compared to both the previous quarter and the same quarter last year. At the same time they continued to strengthen their balance sheet provision for unpaid claims and to report estimated favourable reserve development on the provisions recorded at the beginning of the year." "Despite the strong results reported by the majority of our U.S. subsidiaries, we are disappointed with the overall results of our U.S operations. The results of our U.S operations were heavily influenced by Lincoln General, where estimated unfavourable reserve development led to the Company reporting an underwriting loss for the quarter and the year to date.
